Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Claims 1-6 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (JP 2014/141604 A) in view of Hermansen et al. (US 6712803).
Regarding Claim 1, Okamoto discloses a curable composition comprising 100 parts by mass of an epoxy resin, 1 to 100 parts by mass of polymer fine particles (Abstract), and 1 to 40 parts by mass of an epoxy curing agent (para 0019), wherein the polymer fine particles have a core-shell structure (para 0011) and comprise a core layer (para 0012) and a shell layer (para 0014) and have a volume average particle diameter in a range from 10 nm to 2000 nm (para 0029). Okamoto further discloses the core layer having a glass transition temperature of 23 °C or lower (para 0035, line 9).
Okamoto does not disclose the epoxy resin being a flexible epoxy resin selected from the list as claimed, exhibiting a rubber elasticity at 23 °C and having an epoxy equivalent of 350 to 4000 g/eq, or that the cured product obtained by 
Hermansen et al. discloses flexible epoxy-based adhesive composition (abstract) comprising a flexible polyepoxide resin including poly(oxypropylene) epoxide resins (Col 3, lines 50-58) including the polyglycidyl ether of an aliphatic polyol (polyol-modified epoxy resin), which has an epoxy equivalent weight of about 650 (Col 4, lines 19-23), and a suitable epoxy resin curing agent so that the cured composition has a durometer Shore A of less than 95 (Abstract). This adhesive can be stored at room temperature and provides good adhesion qualities, flexibility, and ease of processing (Col 3, lines 37-41).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Okamoto to incorporate the teachings of Hermansen et al. to produce a curable composition as claimed wherein the epoxy resin is the flexible polyol-modified epoxy resin of Hermansen et al., having an epoxy equivalency of 650, as well as selecting the epoxy curing agent so that the cured product of the curable composition has a durometer Shore A hardness of less than 95. Doing so would produce a curable composition that provides good adhesion qualities, flexibility, and ease of processing.
While there is no disclosure in Okamoto in view of Hermansen et al. that the flexible epoxy resin exhibits a rubber elasticity at 23 °C as presently claimed, given that Okamoto in view of Hermansen et al. disclose flexible epoxy resin as presently claimed, including epoxy equivalent and structure (polyol-modified epoxy resin) identical to that presently claimed, it is clear that the flexible epoxy resin of Okamoto in view of Hermansen et al. would inherently exhibit a rubber elasticity identical to that presently claimed.
Regarding Claim 2, Okamoto in view of Hermansen et al. disclose all the limitations of the present invention according to Claim 1 above. As shown above, Okamoto discloses the core layer having a glass transition temperature of 23 °C or lower (para 0035, line 9).
Regarding Claim 3, Okamoto in view of Hermansen et al. disclose all the limitations of the present invention according to Claim 1 above. Okamoto further discloses the core layer comprises a meth(acrylate) polymer (para 0036).
Regarding Claim 4, Okamoto in view of Hermansen et al. disclose all the limitations of the present invention according to Claim 1 above. Okamoto further discloses the core layer having crosslinked and non-crosslinked structures to maintain dispersion stability (para 0043). While the specific quantities of crosslinked and non-crosslinked units as claimed are not disclosed, it would have 
Regarding Claim 5, Okamoto in view of Hermansen et al. disclose all the limitations of the present invention according to Claim 1 above. Okamoto further discloses the shell layer comprises (meth)acrylate polymer (para 0054).
Regarding Claim 6, Okamoto in view of Hermansen et al. disclose all the limitations of the present invention according to Claim 1 above. Okamoto further discloses the shell layer comprises an epoxy group (para 0055).
Regarding Claim 8, Okamoto in view of Hermansen et al. disclose all the limitations of the present invention according to Claim 1 above. Okamoto further discloses the shell layer is grafted onto the core layer (para 0053) and the shell layer comprises a polymer (para 0054) that comprises at least a monomer having an epoxy group (para 0055).
Regarding Claim 9, 
Regarding Claim 10, Okamoto in view of Hermansen et al. disclose all the limitations of the present invention according to Claim 1 above. Okamoto further discloses a cured product of the curable composition (para 0007).
Regarding Claim 11, Okamoto in view of Hermansen et al. disclose all the limitations of the present invention according to Claim 1 above. Okamoto further discloses the curable composition used as an adhesive (para 0109).
Regarding Claim 12, Okamoto in view of Hermansen et al. disclose all the limitations of the present invention according to Claim 1 above. Okamoto further discloses the curable composition used as an adhesive (para 0109). 
However, the recitation in the claims that the adhesive is “for vehicle” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Okamoto in view of Hermansen et al. disclose adhesive as presently claimed, it is clear that the adhesive would be capable of performing the intended use, i.e. for vehicle, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Regarding Claims 13 and 15, Okamoto in view of Hermansen et al. disclose all the limitations of the present invention according to Claim 1 above. 
However, there is no disclosure in Okamoto of laminate as claimed.
Hermansen et al. further discloses the epoxy compound has the ability to adhere to a variety of compounds and is used to bond (laminate) dissimilar materials, such as plastic and metal (Col 1, lines 28-31). 
It would have been obvious to a person having ordinary skill in the art to produce a laminate comprising the curable composition Okamoto in view of Hermansen et al. and two substrates of dissimilar material, such as plastic and metal and thereby arrive at the claimed invention. 
Regarding Claim 14, Okamoto in view of Hermansen et al. disclose all the limitations of the present invention according to Claim 13 above, but there is no explicit disclosure of the laminate as an exterior panel as claimed. However, Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Okamoto in view of Hermansen et al. disclose a laminate as presently claimed, it is clear that the laminate would be capable of performing the intended use, i.e. exterior panel, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Regarding Claim 16, 
Regarding Claim 17, Okamoto in view of Hermansen et al. disclose all the limitations of the present invention according to Claim 2 above. Okamoto further discloses the core layer having crosslinked and non-crosslinked structures to maintain dispersion stability (para 0043). While the specific quantities of crosslinked and non-crosslinked units as claimed are not disclosed, it would have been obvious to one of ordinary skill in the art to use amounts of crosslinking and non-crosslinking monomer, including those presently claimed, to produce composition with desired dispersion stability, and thereby arrive at the claimed invention.
Regarding Claim 18, Okamoto in view of Hermansen et al. disclose all the limitations of the present invention according to Claim 2 above. Okamoto further discloses the shell layer comprises (meth)acrylate polymer (para 0054).
Regarding Claim 19, Okamoto in view of Hermansen et al. disclose all the limitations of the present invention according to Claim 2 above. Okamoto further discloses the shell layer comprises an epoxy group (para 0055).
Claims 7 and 20 are rejectedOkamoto in view of Hermansen et al. as applied to claims 6 and 19 above, and further in view of Wakita et al. (US 9206310 B2).
Regarding Claims 7 and 20, Okamoto in view of Hermansen et al. disclose all the limitations of the present invention according to Claims 6 and 19 above, but does not disclose the shell layer comprises the one or more epoxy groups in an amount of 0.05 to 3.5 mmol/g. 
Wakita et al. discloses a particle modifier for resin (abstract, line 1) with core-shell particles (Col 2, line 34) where the shell layer of the particles comprises 4 mass parts of glycidyl methacrylate to 46 total mass parts of the shell layer, which is 8.7 mass % glycidyl methacrylate (Col 10, lines 60-64). This increases the reactivity of the shell layer during the curing of the epoxy resin.
The present invention discloses that a shell layer with between 7.5 and 40 mass % glycidyl methacrylate comprises epoxy groups between 0.53 and 2.81 mmol/g (Table 1). Therefore, the shell layer taught in Wakita et al., that comprises 8.7 mass % glycidyl methacrylate, is equivalent to a shell layer comprising between 0.53 and 2.81 mmol/g of epoxy groups. 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Okamoto in view of Hermansen et al. to incorporate the teachings of Wakita et al. to create a curable composition as claimed, wherein the shell layer of the particles comprises 8.7 .
Response to Arguments
In light of the amendments to the specification and Claims 1, 7, 9, and 20, filed 02/25/2021, the objections of record to the Specification and Claims 7, 9, and 20 are withdrawn and the 35 U.S.C. 112(b) indefiniteness rejections of record to Claims 1, 7, and 8 are withdrawn.
Applicant’s arguments, see Remarks (pages 10-13), filed 02/25/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 over Sato in view of Schoenfeld and Hermansen and/or Wakita and/or Fujii have been fully considered and in light of the amendments filed 02/25/2021 are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Okamoto in view of Hermansen
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BETHANY M MILLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787